United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Beverly Hills, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1658
Issued: May 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2018 appellant filed a timely appeal from an August 13, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on April 9, 2018, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 13, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id

FACTUAL HISTORY
On June 7, 2018 appellant, then a 54-year-old carrier, filed a traumatic injury claim (Form
CA-1) alleging that, on April 9, 2018, she injured her back while in the performance of duty.
In an April 9, 2018 work status report form and report, Dr. John Barone, an examining
physician specializing in occupational medicine, diagnosed acute appendicitis and estimated one
day of temporary total disability. In the April 9, 2018 report, he indicated that appellant related
feeling something push on her belly while lifting tubes full of mail and that, when the pain did not
go away, she notified her supervisor. The supervisor reported that appellant noticed lower
abdominal pain while she was at work and there was no prior history of acute or cumulative trauma
to the abdomen.
Dr. Barone, in follow-up reports dated April 10, 17, May 8, June 6, and 19, 2018, provided
physical examination findings. He diagnosed lumbar strain on April 10 and June 19, 2018 and
lower back muscle, fascia, and tendon strain on April 17, May 8, and June 6, 2018. Under history
of injury, Dr. Barone noted an April 9, 2018 injury date, an improving condition, and that appellant
was on modified duty. Appellant complained of lumbosacral area pain which she described as
sharp, intermittent, and moderately severe. Dr. Barone detailed appellant’s job duties, length of
employment, and hours worked. On June 19, 2018 he reviewed x-ray interpretations of the lumbar
and hip areas, which he found to be normal.
By development letter dated July 13, 2018, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to provide the requested evidence. In response to its development letter, appellant submitted
evidence including reports dated June 27, July 18, and 26, 2018 from Dr. Barone who noted that
she was seen for a follow-up on an April 9, 2018 injury and that her condition was improving as
expected. She continued having complaints of limited back range of motion, radiation of back
pain, intermittent lumbosacral area pain which she described as sharp and moderately severe.
Examination findings were unchanged from prior reports. Dr. Barone diagnosed lumbar
radiculopathy.
By decision dated August 13, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that an injury occurred on April 9, 2018, as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

3

Supra note 1.

2

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6
Generally, fact of injury consists of two components that must be considered in conjunction with
one another. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the
employee must submit sufficient medical evidence to establish that the employment incident
caused a personal injury.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on April 9, 2018, as alleged.
On her Form CA-1, appellant noted that on April 9, 2018 she sustained a strain to her
middle back. No other information or statement clarifying what employment duties were involved
to have caused her claimed back injury on April 9, 2018 was provided. Appellant did not identify
specific employment factors alleged to have caused her condition. She failed to provide any
description or details of the alleged April 9, 2018 incident sufficient to determine the
circumstances surrounding her injury.9
The only explanation provided pertaining to the claimed September 19, 2017 traumatic
incident was information provided by Dr. Barone who noted that appellant felt something push on
her belly while lifting tubes full of mail.
In a development letter dated June 15, 2018, OWCP informed appellant that the evidence
of record was insufficient as she had not sufficiently described the employment factors alleged to
have caused her injury. It asked her to describe those alleged work factors in detail, but she did
not respond to the request for additional specific factual information.10 Accordingly, as she failed
to present a clear factual statement identifying specific employment factors or conditions alleged

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

K.S., Docket No. 17-2001 (issued March 9, 2018).

10

K.S., id.; see also K.W., Docket No. 16-1656 (issued December 15, 2016).

3

to have caused or contributed to her claimed medical condition, appellant has not met her burden
of proof.11
As the evidence of record does not to sufficiently describe the employment incident and
circumstances surrounding her alleged injury, the Board finds that appellant has not established
that the traumatic injury occurred in the performance of duty on April 9, 2018, as alleged.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on April 9, 2018, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the August 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

See D.C., Docket No. 18-0082 (issued July 12, 2018); D.D., 57 ECAB 734 (2006).

4

